         Case 1:19-cv-06982-LLS Document 12 Filed 08/23/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

COMMAND ARMS ACCESSORIES,                       )
LLC, and CAA INDUSTRIES, LTD.,                  )
                                                )
       Plaintiffs,                              )         Case No. 1:19-cv-06982-LLS
                                                )
v.                                              )
                                                )
ME TECHNOLOGY INC.,                             )
                                                )
       Defendant.                               )
                                                )

                                NOTICE OF APPEARANCE

       NOTICE IS HEREBY GIVEN of the appearance of Timothy J. McGinn, on behalf of the

law firm of Gunster, Yoakley & Stewart, P.A., as counsel for Defendant ME Technology, Inc.

Copies of all future pleadings, correspondence, and other documents relating to the above-

captioned matter should be furnished to Timothy J. McGinn at the address listed below.

Dated: August 23, 2019

                                            Respectfully submitted,

                                            s/ Timothy J. McGinn
                                            Timothy J. McGinn
                                            Florida Bar No. 1000377
                                            Gunster, Yoakley & Stewart, P.A.
                                            600 Brickell Avenue, Suite 3500
                                            Miami, Florida 33131
                                            305-376-6007 fax 6010
                                            tmcginn@gunster.com




                            GUNSTER, YOAKLEY & STEWART, P.A.
         Case 1:19-cv-06982-LLS Document 12 Filed 08/23/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that, on August 23, 2019, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system. I further certify that the foregoing

document is being served on all counsel of record via transmission of Notices of Electronic

Filing generated by CM/ECF.

                                           s/ Timothy J. McGinn
                                           Timothy J. McGinn




                                              2

                            GUNSTER, YOAKLEY & STEWART, P.A.
